Motion for stay granted upon condition that appellant furnish an undertaking with corporate surety in the sum of $1,000 within five days from the entry of the order herein to account for all property now or to come in his possession; that he will make no disposition of said property except in the regular course of business, and that he will argue the appeal on November thirteenth, otherwise, motion denied, with ten dollars costs. Present —■ Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ.